Per Curiam.

Petitioner, holder of a demise of the entire building for a term of more than twenty-one years, instituted this summary proceeding under article 83 of the Civil Practice Act to evict the tenant herein who occupies the third floor, upon the ground that he seeks to recover possession of the subject space for his own immediate and persona! use. Petitioner instituted such proceeding in the belief that it was authorized and maintainable under the provisions of paragraph (2) of *141subdivision (d) of section 8 of the Business Bent Law as amended (L. 1945, ch. 314, as amd.).
In Eells v. Morse (208 N. Y. 103) the rule is laid down that summary proceedings to recover possession of real property will not lie in the absence of the existence of a landlord and tenant relationship between the parties. The instant record does not disclose such a relationship between the parties.
We are of opinion that the enactment of paragraph (2) of subdivision (d) of section 8 has not dispensed with such requirement and has not rendered inoperative the rule laid down in Eells v. Morse. It is the view of this court that the remedy available to the petitioner proceeding by virtue of said paragraph (2) of subdivision (d) of section 8 is not that mentioned in article 83 of the Civil Practice Act but that petitioner’s remedy is by an action in ejectment, in the absence of proof of a landlord and tenant relationship.
The final order should be reversed, with $30 costs, and petition dismissed.
Leave to appeal to the Appellate Division is granted.